Applicant’s election without traverse of Group I, claims 1-3, 14-16, 19-21, to Cas9, branched polyethylenimine, sulfo-SMCC, water, in the reply filed on March 12, 2021 is acknowledged.
Claims 4, 22 are canceled.  Claims 5-13, 17-18 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claims 1-3, 14-16, 19-21, to Cas9, branched polyethylenimine, sulfo-SMCC, water, are under consideration.

Priority:  This application is a 371 of PCT/KR2017/013623, filed November 27, 2017, which claims priority to foreign application KR 10-2017-0075053, filed June 14, 2017.  A copy of the foreign priority document has been received in the instant application on July 5, 2018, and is not in the English language.

Failure to Comply with the Sequence Rules
Where the description of a patent application discusses a sequence of 4 or more amino acids or a sequence of 10 or more nucleic acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).
Objection to the Specification:

	The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.
Objection to the Drawings:
The drawings are objected to because at least Figures 1(a), 1(b), 1(c), 1(d), 1(e), 4(a), 4(b), 4(c), 5(a), 5(b), 6, 7, 8 disclose sequences without corresponding sequence identifiers, i.e. SEQ ID NO.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 14-16, 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang I (2017 Bioconjugate Chem 28:  957-967; IDS 07.05.18).  Kang I teaches a preparation comprising a Cas9 protein conjugated to a branched polyethylenimine (bPEI) polymer by a cross-linking agent sulfo-SMCC (at least p. 964-965; instant claims 1-3, 19-21).  Kang I teaches formation of the Cas9-bPEI with sgRNA to form nanosized CRISPR complexes (Cr-Nanocomplex) (at least p. 957, 965), where the hydrodynamic size of the Cr-Nanocomplex is 163.3 nm and the zeta potential of the Cr-Nanocomplex showed negative values (-12.1 mV) (at least p. 961; instant claims 14-15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-2, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150071903).  Liu et al. disclose compositions comprising a Cas9 protein and a cationic polymer capable of delivering the Cas9 protein to the interior of a cell (at least paragraph 0137).  In some embodiments, the Cas9 protein is associated with a gRNA, allowing the Cas9:gRNA complex to be encapsulated and/or associated with the cationic polymers (at least paragraph 0137), where it is disclosed “associated with” refers to moieties that are physically associated with or connected to one another, either directly or via one or more additional moieties that serve as a linking agent, where interactions include non-covalent interactions or covalent-interactions (at least paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed polymer carrier material-conjugated Cas9 protein (instant claims 1-2, 19-21).  The motivation to do is given by Liu et al., which disclose delivery of the Cas9:gRNA complex associated with a polymer material.  One of ordinary skill would have a reasonable expectation of success because polymer delivery carriers were known to delivery protein and/or nucleic acid cargoes to cell interiors.  

Claims 1-3, 14-16, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150071903) in view of Alexis et al. (2006 Cold Spring Harbor Protoc:  pdb.prot4451).  The teachings of Liu et al. over at least instant claims 1-2, 19-21, are noted above.  Liu et al. disclose a cationic polymer carrier material-conjugated Cas9 protein.  Liu et al. disclose cationic polymers are well known in the art and include among others polyethyleneimine (PEI) (paragraph 0022).  Liu et al. do not explicitly teach branched PEI.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed polymer carrier material-conjugated Cas9 protein, wherein the polymer is a branched PEI (instant claims 1-3, 14-16, 19-21).  The motivation to do so is given by the prior art.  Liu et al. disclose delivery of the Cas9:gRNA complex associated (or conjugated) with a cationic polymer material, where the cationic polymer is selected from PEI.  Alexis et al. disclose the delivery of DNA complexes can be achieved with branched PEI conjugated to a protein in the system.  Therefore, one of ordinary skill would have reasonable motivation to conjugate the Cas9 protein in the Cas9:gRNA complex disclosed in Liu et al. with a branched PEI because there was interest in developing polymeric delivery systems for Cas9:gRNA complexes.  One of ordinary skill would have a reasonable expectation of success because polymer delivery carriers or systems were known to delivery protein and/or nucleic acid cargoes to cell interiors.
Regarding instant claim 15, it would have been obvious to arrive at the claimed nanocomplex size of 1-10,000 nm because Alexis et al. already disclose the PEI conjugated/DNA complexes form nanoparticles.
Regarding instant claim 16, since the prior art disclose a nanocomplex comprising the same structural elements claimed, i.e. a Cas9:gRNA complex conjugated with a cationic polymer material, it would be obvious that the nanocomplex comprising the Cas9:gRNA conjugated with 

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656